Case 18-09108-RLM-11            Doc 211 Filed 01/22/19 EOD 01/22/19 15:41:32                       Pg 1 of 7
                               SO ORDERED: January 22, 2019.




                               ______________________________
                               Robyn L. Moberly
                               United States Bankruptcy Judge




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


    In re:                                                     Chapter 11
                           1
    USA GYMNASTICS,                                            Case No. 18-09108-RLM-11

                                   Debtor.


    SECOND INTERIM ORDER GRANTING FIRST DAY MOTION FOR (I) APPROVAL
       OF THE DEBTOR’S CONTINUED USE OF CASH MANAGEMENT SYSTEM;
        (II) AUTHORIZATION TO USE PRE-PETITION BANK ACCOUNTS; AND
               (III) WAIVING THE REQUIREMENTS OF 11 U.S.C. § 345(b)

             This Matter came before the Court on the First Day Motion For (I) Approval Of The

Debtor’s Continued Use Of Cash Management System, (II) Authorization To Use Pre-Petition


1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11           Doc 211      Filed 01/22/19       EOD 01/22/19 15:41:32           Pg 2 of 7



Bank Accounts; And (III) Waiving The Requirements Of 11 U.S.C. § 345(b) (the “Motion”) filed

by USA Gymnastics (the “Debtor”) for an order pursuant to sections 105, 345, 363 and 503 of

title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Rules 6003

and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule B-

9013-3 of the Local Rules of the United States Bankruptcy Court for the Southern District of

Indiana; and upon consideration of the Declaration of James Scott Shollenbarger; and the Court

having considered the Objection Of The Sexual Abuse Survivors To First Day Motion For (I)

Approval Of The Debtor’s Continued Use Of Cash Management System, (II) Authorization To Use

Pre-petition Bank Accounts; And (III) Waiving The Requirements Of 11 U.S.C. § 345(b) [Dkt. 49]

(the “Sexual Abuse Survivors’ Objection” filed by the Sexual Abuse Survivors) and the

Objection Of The United States Trustee To The Debtor’s First Day Motion For (I) Approval Of

The Debtor’s Continued Use Of Cash Management System, (II) Authorization To Use Pre-petition

Bank Accounts; And (III) Waiving The Requirements Of 11 U.S.C. § 345(b) [Dkt. 53] the Court

finds that (i) it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this

matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2); (iii) the relief requested

in the Motion is in the best interests of the Debtor, its estate, and creditors, and any party in interest;

and after due deliberation, and good and sufficient cause appearing therefore, the Court hereby

determines the Motion should be GRANTED on an interim basis.

        IT IS HEREBY ORDERED that:

        1.      The Motion is granted on an interim basis as set forth herein.

        2.      The Debtor is authorized, in its discretion, to: (a) continue operating the Cash

Management System; (b) maintain existing Bank Accounts and continue using its existing check




                                                    2
Case 18-09108-RLM-11          Doc 211      Filed 01/22/19      EOD 01/22/19 15:41:32       Pg 3 of 7



stock; and (c) continue to deposit funds in accordance with its current practices, notwithstanding

section 345(b) of the Bankruptcy Code.

       3.      The Debtor shall maintain records in the ordinary course of its operations reflecting

transfers of cash, if any, so as to permit all such transactions to be ascertainable.

       4.      The Debtor is further authorized, in its discretion, to: (a) continue to use, with the

same account numbers, all of the Bank Accounts in existence as of the Petition Date, including

those accounts identified on Exhibit C to the Motion; (b) treat the Bank Accounts for all purposes

as debtor in possession accounts; (c) deposit funds in and withdraw funds from the Bank Accounts

by all usual means, including checks, wire transfers and other debits; (d) pay any ordinary course

bank fees incurred in connection with the Bank Accounts, and to otherwise perform its obligations

under the documents governing the Bank Accounts. The Debtor shall stamp its checks “Debtor in

Possession” or “DIP.”

       5.      Existing agreements concerning the Bank Accounts, including Account Terms,

deposit agreements, cash management and treasury service agreements, security agreements and

control agreements, between the Debtor and the Bank (collectively, the “Bank Account

Agreements”) shall continue to govern the post-petition cash management relationship between

the Debtor and the Bank, and all of the provisions of such agreements, including, without

limitation, the termination, chargeback, reimbursement and fee provisions, shall remain in full

force and effect. Either the Debtor or the Bank may, without further Order of this Court, implement

changes to the Cash Management System and procedures in the ordinary course of operations

pursuant to terms of those certain existing deposit agreements and any related account control

agreements, including, without limitation, the opening and closing of Bank Accounts; provided,




                                                   3
Case 18-09108-RLM-11         Doc 211      Filed 01/22/19     EOD 01/22/19 15:41:32         Pg 4 of 7



that, notice of the opening or closure of any account shall be given to the U.S. Trustee as soon as

practicable.

       6.      The Bank is authorized to continue to maintain, service, and administer the Bank

Accounts as accounts of the Debtor as debtor in possession, without interruption and in the

ordinary course pursuant to the terms of any applicable Bank Account Agreement, and to receive,

process, honor, and pay, to the extent of available funds, any and all: (i) checks, drafts, wires and

ACH transfers issued and drawn on the Bank Accounts after the Petition Date by the holders or

makers thereof, as the case may be; and (ii) bank fees, claims, costs, expenses or charges associated

with the Bank Accounts, whether arising prior to or after the Petition Date, including, without

limitation (a) service charges or fees, (b) checks deposited with the Bank which have been

dishonored or returned for insufficient funds, and (c) any reimbursement or other payment

obligations, such as overdrafts, arising under the Bank Account Agreements (collectively, the

“Bank Account Claims”). The Bank Account Claims shall have administrative expense priority

status pursuant to section 503(b) of the Bankruptcy Code.

       7.      The Bank is authorized to debit the Debtor’s accounts in the ordinary course of

operations without the need for further order of this Court for: (i) all checks drawn on the Debtor’s

accounts following the Petition Date (and for pre-petition checks, but only as expressly permitted

by Orders of this Court) which are cashed at such Bank’s counters, or exchanged for cashier’s

checks by the payees thereof; and (ii) all checks or other items deposited in one of Debtor’s

accounts with such Bank prior to the Petition Date which have been dishonored or returned unpaid

for any reason, together with any fees and costs in connection therewith, to the same extent the

Debtor was responsible for such items prior to the petition date.




                                                 4
Case 18-09108-RLM-11          Doc 211     Filed 01/22/19     EOD 01/22/19 15:41:32        Pg 5 of 7



       8.        The Bank may rely on any instructions received under the Bank Account

Agreements and the representations of the Debtor with respect to whether any check, draft, wire,

ACH transfer or other payment order drawn or issued by the Debtor prior or subsequent to the

petition date should be honored pursuant to this or any other order of this Court, and such Bank

shall not have any liability to any party for relying on such instructions or representations by the

Debtor as provided for herein.

       9.        The Bank is further authorized to (a) honor the Debtor’s directions with respect to

the opening and closing of any Bank Account, and (b) accept and hold the Debtor’s funds in

accordance with the Debtor’s instructions; provided, that, in each case the Bank shall not have any

liability to any party for relying on such representations. This Order shall apply to any and all

Bank Accounts actually in, or linked to, the Cash Management System, even if such Bank

Accounts do not appear on the list attached as Exhibit C to the Motion. Any and all accounts

opened by the Debtor on or after the petition date at any bank shall be deemed a Bank Account (as

if it had been opened prior to the petition date and listed on Exhibit C to the Motion) and any and

all banks at which such accounts are opened shall similarly be subject to the rights and obligations

of this Order.

       10.       The Debtor is authorized to maintain the S&R Master Account in accordance with

pre-petition practices. The Debtor shall not allow any state or regional gymnastics organizations

to withdraw funds from the S&R Master Account outside of the ordinary course of business. The

Debtor will work with counsel to the Additional Tort Claimants Committee of Sexual Abuse

Survivors and/or any other official committee that is formed in the case on a mechanism for

reporting on transactions in the S&R Master Account. This Order does not determine whether the

funds in the S&R Master Account are or are not property of the Debtor’s estate.



                                                  5
Case 18-09108-RLM-11           Doc 211      Filed 01/22/19      EOD 01/22/19 15:41:32           Pg 6 of 7



        11.     The requirements of section 345(b) of the Bankruptcy Code are waived as they

relate to the Investments (as defined in the Motion) on an interim basis.

        12.      As soon as practicable after entry of this Order, to the extent it has not already

done so, the Debtor shall serve a copy of this Order to the Bank and shall request that the Bank

internally code each of the Bank Accounts as “debtor in possession” accounts.

        13.     Notwithstanding the relief granted herein and any actions taken hereunder, except

as otherwise provided for herein, nothing contained in the Motion or this Order shall constitute,

nor is it intended to constitute, an admission as to the validity or priority of any claim or lien against

the Debtor or a waiver of the Debtor’s rights to dispute any claim or lien.

        14.     Bankruptcy Rule 6003(b) has been satisfied because the relief requested in the

Motion is necessary to avoid immediate and irreparable harm to the Debtor. The requirements of

Bankruptcy Rule 6004(a) and Bankruptcy Rule 6004(h) are waived under the circumstances.

        15.     Notwithstanding any provision in the Bankruptcy Rules to the contrary: (a) this

Order shall be effective immediately and enforceable upon its entry; (b) the Debtor is not subject

to any stay in the implementation, enforcement, or realization of the relief granted in this Order;

and (c) the Debtor is authorized and empowered, and may in its discretion and without further

delay, take any action necessary or appropriate to implement this Order.

        16.     To the extent any other order is entered by the Court directing the Bank to honor

checks, drafts, ACH transfers, or other electronic funds transfers or any other withdrawals made,

drawn, or issued in payment of pre-petition or post-petition claims, the obligation to honor such

items shall be subject to this Order.

        17.     This Order does not affect any of the causes of action pursuant to sections 544

through 550 of the Bankruptcy Code.



                                                    6
Case 18-09108-RLM-11         Doc 211     Filed 01/22/19     EOD 01/22/19 15:41:32         Pg 7 of 7



       1.      A final hearing to consider the relief requested in the Motion will be held on

February 21, 2019 at 1:30 p.m. (Prevailing Eastern Time) in Room 329 of the United States

Bankruptcy Court, 46 East Ohio Street, Indianapolis, Indiana 46204. The dial-in telephone number

for interested parties to participate in the hearing by conference call is 1-888-273-3658, passcode:

9247462#. All callers shall keep their phones muted unless addressing the Court. All callers must

identify themselves and the party(ies) they represent when addressing the Court. Callers shall not

place their phones on hold during the hearing.

       18.     The Court retains jurisdiction with respect to all matters arising from or related to

the implementation or interpretation of this Order.

                                                 ###




                                                  7
